Citation Nr: 1625981	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  15-07 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corp from September 1951 to November 1951, and in the United States Army from September 1952 to August 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico 
 
In January 2016, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The action specified in the January 2016 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have an acquired psychiatric disability that had onset in service or was caused by or related to his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2015).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2015).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, VA has amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.   Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010.  Id.

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of service, to include time spent in combat in Korea.  See, e.g., March 2006 statement.  Here, the Veteran's DD Form 214 indicates that he was the recipient of the Combat Infantryman Badge for his service in Korea with the 14th Infantry Regiment.  Accordingly, there is more than sufficient evidence to show that the Veteran engaged in combat with the enemy.

The Veteran's August 1954 separation examination is available.  There is no evidence of any psychiatric disorder noted at his time of separation.  

At a January 2007 hearing before a DRO the Veteran testified that in service he was directly in the line of combat.  He claimed his nerve problems began when he returned from service and he found that he was jumpy, especially after falling asleep.  The Veteran also reported that he could not go to certain places because he was afraid of falling.  He testified that at night he talked in his sleep and had found himself sleep walking on at least one occasion.  He denied seeking any treatment after service.

In an October 2007 statement, the Veteran reported that he had a nervous condition as a result of being a member of the artillery unit and suffering attacks from the enemy with heavy artillery.  He also reported being a tank crewman in the Korean War.  See also March 2006 Notice of Disagreement.

At VA mental disorders examination in December 2009 and September 2011, the Veteran related his experiences during combat service in Korea, and his symptoms of nervousness, anxiety, and forgetfulness during and since service.

At the December 2009 examination, he reported combat experience in service.  He reported living with his son and having good family relationships.  There was no outpatient treatment, current treatment, or hospitalizations reported for a psychiatric disorder.  

The Veteran had a normal affect and was oriented to person, time, and place.  His thought process and content were unremarkable.  He had no inappropriate behavior, hallucinations, delusions, panic attacks, or suicidal or homicidal thoughts.  He also had normal remote, recent, and immediate memory.  The examiner ultimately determined that there was no evidence of a present mental disorder.  

The Veteran was afforded another VA examination in September 2011 by a different VA psychiatrist to determine if he had PTSD, in addition to any other psychiatric disorder.  

Again, the Veteran reported that he lived with his son and maintained a good family relationship.  He had no suicide attempts or history of violence and reported no significant difficulties in his social functioning.  His affect was normal and his speech and thought processes were unremarkable.  He was oriented to person, time, and place.  There was some evidence of mildly impaired recent memory loss.  With regard to PTSD stressors, the Veteran reported being in combat during the Korean War; however, he reported no feelings of intense fear, helplessness, or horror.  There were no symptoms of re-experiencing the traumatic event or significant distress or impairment.  Ultimately, the examiner determined the Veteran did not meet the criteria for PTSD or any other mental disorder.  

The September 2011 VA examiner transcribed a November 15, 2010 VA outpatient treatment record (psychiatry note/consult) within the report.  It noted that the Veteran was referred by his primary care provider due to depression.  He denied a past psychiatric history or any admissions.  On Axis I, the examiner reported "No Diagnosis."

Subsequently, in June 2014, the Veteran had another VA mental disorders examination.  The Veteran provided additional information about psychiatric disorder symptoms that he has experienced ever since his return from Korea.  The examiner diagnosed the Veteran with a mild neurocognitive disorder.  The examiner did not provide any finding or opinion as to the likelihood that the diagnosed disorder began during service or is related to experiences during service.  However, she noted that the following medical diagnoses were relevant to the understanding or management of the Veteran's neurocognitive impairment: occlusion and stenosis of the carotid artery (status post endarterectomy), diabetes, and hypercholesterolemia.  

In March 2016, the Veteran was afforded yet another VA psychiatric examination.  The Veteran behaved properly during the entire interview.  There was no evidence of any distress.  He was mentally competent, cooperative, alert, and in contact with reality in all the essential surroundings.  There was no evidence of psychosis, delusions, or ideas of reference during the examination.  The Veteran's intellectual functioning was intact.

The examiner concluded that there is no medical evidence in the Veteran's claims file or based on the present mental evaluation that fulfills any DSM-V diagnostic criteria for a neuropsychiatric condition, and no Axis I condition was diagnosed.  She noted that there is no evidence that the Veteran complained of or was treated for any psychiatric problems in service or within one year of service.  Indeed, the Veteran was first evaluated for a psychiatric condition in December 2009, more than fifty years after his separation from service, and that evaluation concluded that the Veteran did not suffer from any Axis I disorder.  The Veteran has denied any history of legal problems, substance abuse, or behavioral disturbances.  

While the examiner acknowledged that the Veteran had described a valid DSM-V stressor for PTSD, she explained that he does not meet the DSM-V symptoms criteria for a diagnosis of PTSD.  He does not fulfill the symptoms criteria for persistent re-experiencing of the traumatic event, the symptoms criteria for avoiding reminders of the trauma, nor the symptoms criteria for increased anxiety and emotional arousal.  She further opined that there is no evidence that the Veteran's military service caused impairment in his social or occupational functioning.  She concluded that there was no change in functional status or in quality of life due to trauma exposure.  The Veteran was able to successfully marry, raise a family, and hold down a job until his retirement.   

Based on all the above evidence, the Board finds that entitlement to service connection for an acquired psychiatric disability must be denied.  While the Veteran engaged in combat with the enemy and was exposed to stressful circumstances during his active service, there is no competent and credible evidence of a current acquired psychiatric disorder, including PTSD, related to the Veteran's active military service.  The VA examiners in December 2009, September 2011, and March 2016 all determined that the Veteran does not have a current psychiatric condition.  The June 2014 VA examiner did diagnose the Veteran with a mild neurocognitive disorder , but did not relate this condition to the Veteran's active service and appears to have attributed the condition to a number of non-service connected health problems.  

While the Veteran himself has asserted that he has a psychiatric disability related to his active service, he has not demonstrated that he has any knowledge or training in either diagnosing or determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions in addition to providing diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has an acquired psychiatric disability due to his combat service during the Korean War is too complex to be addressed by a layperson.  Psychiatric disabilities and their etiology are not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of any current disability is not competent evidence and is entitled to low probative weight.

The Board finds that the opinions from the three VA examiners, all with medical expertise and who examined the Veteran, outweigh the Veteran's lay opinion in this regard.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

Without competent medical evidence that the Veteran has an acquired psychiatric disability that had onset in service or was caused by or related to the Veteran's active military service, the Board cannot grant service connection.  Accordingly, the claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD, must be denied.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  

The Board notes that the Veteran's service treatment records, with the exception of his separation examination, were reported to be unavailable from the National Personnel Records Center (NPRC) in St. Louis, Missouri.  This was indicated by the NPRC in a May 2005 response to the request for the Veteran's service records.

When service treatment records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  Cromer, id.  (Court declined to apply 'adverse presumption' against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

The RO informed the Veteran in June 2005 that it needed additional information, to include the Veteran's company, battery, detachment, battalion, regiment, group, etc. to try and obtain service treatment records for the Veteran.  It also requested dates and places of treatment or hospitalization.  In an August 2005 response from the Veteran he indicated he did not have any additional service treatment records, but that he was assigned to the 25th Division, 14th Artillery Regiment.  This information had already been provided to the NPRC in the April 2004 request for records.  The Board concludes the RO exhausted efforts from obtaining records from other sources and further efforts would be futile.

The Veteran's available service records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).



ORDER

Entitlement to service connection for an acquired psychiatric disability, including PTSD, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


